DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-20, 23-27, 29-34, and 36-56 are currently canceled by the Preliminary Amendment of 3/26/2021.

Claim 57 is new by the Preliminary Amendment of 3/26/2021.

Claims 22, 28 and 35 are currently amended by the Preliminary Amendment of 3/26/2021.

Thus claims 1-15, 21-22, 28, 35 and 57 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020 and 3/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-15, 21-22, 28, 35 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15, 21-22, 28, 35 and 57 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a detection system for detecting the presence of a substance of interest in a sample, the detection system comprising: a detector configured to generate spectrometry data; a data store comprising executable instructions for at least one convolutional neural network, CNN, configured to process images; and a processor coupled to the data store and configured to execute the instructions to operate the at least one CNN; wherein the processor is configured to: obtain the spectrometry data via the detector, wherein the spectrometry data is arranged in at least one two dimensional array; operate a first one of the CNNs to process the spectrometry data to obtain a first CNN output; apply a mask to the spectrometry data to obtain masked data; operate a second one of the CNNs to process the masked data to obtain a second CNN output; and determine if the substance of interest is present in the sample based on both the first CNN output and the second CNN output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2016/0180195 to Martinson et al. where the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672